DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                 Response to Amendment
After Final amendment filed on 20 September, 2021 has been entered.
           Claims 1 has been amended. 
Claims 3-5 have been currently cancelled.
           No claim has been newly added. 
           Therefore, claims 1, 2 and 6-13 are now pending in this application.

                                             Response to Arguments
Applicant’s submission filed on 20 September, 2021 with respect to claims 1, 2 and 6-13 have been fully considered and are persuasive. The claims are allowable in light of the 09/20/2021 amendments and arguments.
The rejection under 35 U.S.C. § 101 has been withdrawn due to Applicant’s amendments and arguments filed on 09/20/2021, which recite a claimed invention that is significantly more than the abstract idea outlined in the Non-Final Office Action.
The rejections under 35 U.S.C. § 103 have been withdrawn due to Applicant's amendments filed on 09/20/2021.


                                               Allowable Subject Matter
Claims 1, 2 and 6-13 (re-numbered 1-10) have been allowed over the prior art of record.

                                     Reasons for Allowance
The following is an Examiner’s statement of reason for allowance:

Prior art reference Daisuke Maruyama et al. (US 2009/0248671 A1) discloses the system has a knowledge base for receiving classification information to be classified and conducting a search with a related word to assign a classification identification value to the information. A classification candidate extraction section extracts the classification identification value to generate an automatic classification result. A classification update section receives the automatic classification result and corrects registered items in the knowledge base with a correction value that is received through a graphical user interface for classification confirmation.
	
Prior art reference Sami Ronkainen et al.  (US 2006/0253409 A1) discloses the method involves operating a user interface of a device to initiate the sending of a search request via a channel. An indication whether information from a local source received via another channel is included as a part of the search is indicated via the user interface. The former channel comprises a wireless cellular communication channel, and latter channel comprises a short range channel for receiving the information from a local short range transmitter.



Prior art reference George Henry Forman et al. (US 8165972 B1) discloses the method involves training a classifier for concept using a set of positive cases blinded to indication of the concept by a computer system. The classifier is applied to a set of negative cases. A feature related to the indication of the concept utilizing results of the applied classifier is determined, where the feature related to the indication of the concept is a related keyword to the indication of the concept. A query including a keyword and a related keyword to perform a search is generated.

After further consideration of the prior art of records, it appears that the prior art of records fail to explicitly disclose “identifying one or more common terms of the set of common terms with the smallest number of hits by creating an ordered list of the one or more common terms, the ordered list of common terms comprising the common terms of the set of common terms in ascending ordered according to their respective numbers of hits, the order list representing a candidate hierarchy of candidate classes for classifying the set of data values wherein a lower value of the respective numbers of hits for each term is indicative of a more specific candidate class” as recited in independent claim 1, result in a combination of elements that is both novel and unobvious over the prior art of record.	

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

                                                  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        01/07/2022


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162